It is with some emotion that I find myself today once again in this venerable Hall where in the 1950s and 1960s I had so often the honor of being the spokesman of my country, Kampuchea (Cambodia), and of participating in the work, deliberations and decisions of our Organization.
98.	In 1970 and this went on until 1974 United States imperialism succeeded in having its own creature, the so-called "Khmer Republic", an anti- national, anti-popular, extremely corrupt regime which was the very denial of our national independence and dignity, improperly occupy the seat of independent, peaceful, neutral and non-aligned Kampuchea.
99.	Of course, the State of Kampuchea (Cambodia), of which I am the head and which has been a State Member of the United Nations since 1955, cannot recognize the validity of the speeches, statements, votes, commitments and other actions of the so- called "Khmer Republic" which illegally occupied the seat of Kampuchea (Cambodia) in the United Nations and affiliated or related organizations between 18 March 1970 and 17 April 1975.
100.	Permit me to convey, on behalf of the people and the Government of Kampuchea and on my own behalf, our deepest gratitude to those Members of our Organization which throughout the five years of an atrocious war imposed by United States imperialism on Kampuchea so nobly became the fervent champions of our just cause within this great Assembly.
101.	We should also like to express our warmest gratitude to other countries and peoples which are not yet Members of our Organization but which none the less gave our national liberation struggle unreserved support and extremely valuable militant solidarity.
102.	We should also like to extend our sincere thanks to those personalities, students and other citizens, male and female, of the United States, lovers of justice and peace, who, at the most tragic period of our history did everything they could to put an end to the folly of United States imperialism in Kampuchea.
103.	It is only right to proclaim that all these countries, peoples and individuals gave us valuable assistance in overcoming adversity, thus bringing about the triumph of the cause of justice, freedom and peace, and did everything they could to curtail the unspeakable sufferings of our martyred nation. Kampuchea is duty bound to pay them the warmest tribute.
104.	As you are well aware, the Cambodian people has always been devoted to peace and national neutrality, an attitude naturally very unlikely to give us any aggressive ideas with regard to other nations.
105.	But our people possess an old tradition of patriotic struggle, a struggle which they have always waged with indomitable heroism against those who have committed aggression against or who have wished to colonize their native land.
106.	After having fought against colonialism for 90 years and recovered its national independence 22 years ago, the people of Kampuchea quickly saw that that independence was threatened by United States imperialism, which was even so arrogant as to deny the countries of South-East Asia the right to be neutralist, because, according to that imperialist view, those who did not agree to join the "free world" were ipso facto against it!
107.	Thus, between 1955 and 1969, our country had to face growing difficulties of all kinds caused by American imperialism.
108.	When I speak of "difficulties", I am of course using a euphemism. But up to 18 March 1970, the day of the sinister pro-imperialist putsch of the Lon Nol group in PhnomPenh, the Cambodian people were able by their vigilance to foil all the plots and wreck all the anti-Kampuchean designs of United States imperialism, its accomplices and lackeys.
109.	Immediately after the Lon Nol putsch which overthrew the independence, peace, neutrality and non-alignment of Kampuchea, the Cambodian people, all patriotic Cambodian men and women, both in and outside the country, rose as one, and on 23 March 1970 vowed to rally to a United National Front and to struggle by every means in their power, and particularly by armed force, against neo-colonialist imperialism, the patron of those who carried out the Phnom Penh putsch, and to vanquish it in order to restore their lost freedom, sovereignty and national dignity.
110.	Let us make this very clear: we were dealing with United States imperialism rather than with the gang of the traitor Lon Nol, which, without the massive intervention by every means of its master, would not have been able to survive more than a few weeks in the face of the irresistible wave of the assaults of the patriots.
111.	The struggle, therefore, was that of a small, poor and under-populated country facing a gigantic aggressor, a super-Power armed to the teeth, which did not hesitate to use the most sophisticated and murderous weapons, and one so opulent that it could spend every year almost $2,000 million in order to crush the small nation of Kampuchea, a super-Power considered invincible.
112.	In the noble judgement of many African, Arab and Asian statesmen who have spoken before me from this rostrum, the history of the struggle of the people of Kampuchea and their victory has now become a part of the heritage of the peoples of the third world.
113.	In attacking the small, weak and poor country of Kampuchea, United States imperialism has several aims in view. It wished to add a new jewel to its imperial crown, to acquire in South-East Asia a new military base for aggression, and to issue a serious warning to other small countries in the world that might dare to repulse the dangerous advances of the imperialists and other neo-colonialists,
114.	The outcome of the seemingly completely unequal struggle between the victim of aggression, Kampuchea, and the aggressor, imperialism, was to assume the greatest importance.
115.	The question was whether the justice of its cause and its patriotic heroism were sufficient to enable a small "underdeveloped" people to overcome an invader of such incredible power.
116.	It is to the honor of the people of Kampuchea that they succeeded in driving out United States imperialism after five years of the most terrible suffering, the heaviest sacrifices and a struggle waged with really sublime heroism.
117.	In their struggle our people and its national liberation army relied above all on themselves, on their own resources, on their own sacrifices, and were invariably guided by this golden rule: In all circumstances to remain independent, master of what was to be done in the country and master of their own destiny.
118.	Our people affectionately dedicate the success of our national resistance to all the people throughout the world who are fighting for freedom, justice and peace.
119.	Immediately after the final liberation of our country, our people and our nation, as a single man, threw themselves with faith and enthusiasm into a new and no less important battle, the struggle for true democracy and against economic underdevelopment.
120.	Today we can assert that a genuinely popular democracy and a new society have been born in Kampuchea a society without the exploitation of man by man, without differences of fortune and without other social ills.
121.	With regard to the reconstruction of our country, our whole people and our whole nation, with the People's Army of National Liberation in the vanguard, have set to work since peace returned, to rebuild from its ruins our country, which United States imperialism and its lackeys had striven, by bombing, by machine-gunning, by napalm and other chemical weapons, to reduce to the level of the Middle Ages.
Side by side with national reconstruction, our people have devoted themselves to economic development on the basis of agriculture, which is our primary resource.
122.	Today that is, after five months of very hard work the main means of communications, the ports and airports, the railways, are in use once again.
123.	On the subject of agriculture, to which we have devoted our greatest efforts, appreciable results have already been obtained. Those results are the consequence of an improvement in agricultural methods and sizable irrigation work work already begun more than three or four years ago in the zones that were liberated at that time, and that has been systematically continued in the newly liberated zones. A large number of irrigation systems dikes, dams, water reservoirs, canals, raising and extension of banks  have been put in place by our people and its army, under the banner of the United National Front. These irrigation systems have obviously changed the traditional landscape of the Cambodian countryside for the better. And our great satisfaction stems from the fact that we now have enough cereal crops to feed adequately the seven and one half million Cambodians who now make up the population of Kampuchea, and to do so without needing to ask for aid from outside. By the end of 1976 Kampuchea will no doubt once again be an exporter of cereals.
124.	With regard to industry, our United Front and our Government have endeavored above all to repair the factories damaged by the war and to put into operation once again industries having a close connexion with agriculture textiles, rubber, and so forth and those which should produce what our country and our people most urgently need: cement, paper, oil, consumer goods. Furthermore, our Government is drafting a plan for the development and modernization of the national industry, a plan that will be based on agriculture and will provide for equipment with modern machinery, to be bought with the earnings from our agricultural exports.
125.	Indeed, in this struggle against underdevelopment, our people and our country are following and will continue to follow the same golden rule applied before in the armed struggle for national liberation, namely: Remain independent and rely on yourselves.
126.	By following such a policy in respect of the economy and national construction, Kampuchea believes it is serving with honor, faithfulness and effectiveness not only its own national interests but also the ideals of the third world, which is struggling bravely and with determination for its economic independence and which is well aware that its economic "take-off' will be brought about not through foreign assistance but on the basis of self-reliance.
127.	The foreign policy of independent Kampuchea has always been and will always be a policy of peace and friendship. Kampuchea reaffirms its unswerving devotion to the cause of universal peace and expresses its sincere desire to establish ties of friendship with all the peoples, all the countries, all the States, all the Governments that love peace, justice and freedom and that respect and will continue to respect Kampuchea's independence, sovereignty, territorial integrity, neutrality and non-alignment.
128.	I have just spoken of our neutrality and our non-alignment. That means that Kampuchea does not belong and will not belong to any Power bloc, has not established and will not establish any military or other alliance with other countries, has not joined and will not join any organization or group of States or nations  with the exception, of course, of the United Nations and the non-aligned group. That also means that Kampuchea does not permit and will not permit any country to establish bases or posts, military or otherwise, on its territory or in its territorial waters.
129.	Kampuchea declared itself officially neutral as long ago as 1954, during the Geneva Conference on the Problem of Restoring Peace in Indo-China, and in 1955 it played a part in the birth of the non-aligned movement.
130.	Today Kampuchea, having escaped from the grip of imperialism, is more than ever devoted to non- alignment. Our choice of non-alignment is a constant of our national strategy and our foreign policy, and not a temporary option. For us, non-alignment is indeed a sine qua non guarantee of our independence and our peace, and also our best possible contribution to the stability of the international situation and to world peace.
131.	Kampuchea consequently reaffirms its unswerving will to remain within the great family of.non- aligned countries and to do everything in its power to contribute to the success of the noble undertakings of that great family, which throughout the years  and particularly this year has not ceased to grow and become stronger.
132.	Having suffered under the yoke of colonialism, particularly that of imperialism, and well aware of the difficulties involved in any national liberation struggle, Kampuchea is profoundly gratified at the final victory that, after a long, bitter and arduous struggle, the heroic peoples of Viet Nam, Laos, Guinea-Bissau, Mozambique, Cape Verde, Sao Tome and Principe, and the Comoros have won against imperialism and colonialism. Kampuchea regards that great victory as its own and extends its warmest congratulations to those fraternal peoples. We welcome with joy the entry into the United Nations of Cape Verde, Mozambique, and Sao Tome and Principe and extend our sincere compliments to their representatives.
133.	Kampuchea most cordially congratulates also the Arab peoples, and particularly the heroic Palestinian people, on the success they have achieved in their just struggle against the expansionist Israelis.
134.	Kampuchea also whole-heartedly congratulates the peoples of southern Africa Zimbabwe, Namibia, Azania on the success of their just struggle against the racists and the latter's intolerable oppression or racial discrimination.
135.	Kampuchea congratulates with equal warmth the other anti-imperialist peoples of Africa, Asia and Latin America on the success of their struggle to safeguard their national independence, their sovereignty, their freedoms and the natural resources of their respective countries.
136.	Kampuchea believes that world peace will remain precarious as long as crying injustice continues to be the lot of certain peoples and countries.
137.	The Palestinian people and Palestine are in the forefront of these victim peoples and countries. The most recent resolutions of the United Nations on the Palestinian problem are good, but the Zionist Israelis and the United States imperialists are ceaselessly maneuvering to prevent faithful and total application of these resolutions.
138.	Today, even more than yesterday, United States imperialism is lavishing on Israel the most formidable weapons of war and granting the Israel Government new aid amounting to hundreds of millions of dollars, thus openly encouraging it to block all possibilities of the indispensable solution of the Palestinian problem.
139.	Kampuchea believes that the Palestinian people, a people possessed of admirable virtues but a people unfortunately victim of one of the greatest injustices of contemporary history, should have restored to it all its sacred and inalienable rights, including its territorial rights.
140.	To permit such rights to be endlessly trampled underfoot is tantamount to saying to the other small peoples, particularly those of the third world, that there is no longer anything to protect them against the law that says that might is right and against the forces of injustice.
141.	The Palestinian problem is thus of concern to all peoples of the world, and the peoples of the third world in particular. That is why Kampuchea believes that it is duty-bound to express its total and unswerving solidarity with the Palestinian people in their just struggle. We venture to express the hope that Israel not be considered as a State Member of the United Nations so long as it is unwilling to abide in every respect with United Nations resolutions concerning the rights of the Palestinian people and also the total, unconditional and immediate evacuation of the illegally occupied Arab territories.
142.	Just as we will always stand beside the Palestinian people, so Kampuchea will always support wholeheartedly the just struggle of the other Arab countries and peoples, in particular the struggle for the liberation of the Arab territories still occupied by Israeli Zionist forces.
143.	Kampuchea unreservedly supports the just struggle of the great Chinese people for the return of Taiwan to the motherland, the People's Republic of China.
144.	Kampuchea unreservedly supports the struggle of the peoples of Zimbabwe, Namibia and Azania against oppression and other kinds of injustice practiced by the racists in South Africa, Rhodesia and Namibia.
145.	Kampuchea unreservedly supports the struggle and efforts of the peoples and Governments concerned with a view to accelerating the decolonization of the so-called Spanish western Sahara and of so-called French Somalia.
146.	Kampuchea unreservedly supports the struggle of the Cuban people for the liberation of the Guantanamo base.
347. Kampuchea unreservedly supports the struggle of the Panamanian people and the Puerto Rican people for the dismantling of foreign military bases improperly established in their countries so that they may enjoy complete national sovereignty.
148.	Kampuchea unreservedly supports the Latin American States which have decided to establish the limits of their territorial waters at 200 nautical miles. We unreservedly support the struggle of the peoples of Latin America for the safeguarding of their lawful rights over their national resources.
149.	Kampuchea unreservedly supports the struggle of the countries of the third world for equality and justice in economic relations with the developed and highly industrialized countries.
150.	Permit me now to turn to the Korean problem, a problem of great importance.
151.	For more than 20 years now, United States imperialism has continued to keep the southern part of Korea and its unfortunate population under the intolerable yoke of its neocolonialism, its military occupation and the puppet regime of Chung Hee Park, an anti-popular, anti-national and, above all, extremely cruel and bloody regime.
152.	The military occupation of South Korea is indeed twofold, because it is being carried out under the label of the United Nations and also under the cover of a treaty of military assistance or alliance between the Government in Washington and that in Seoul.
153.	Along with the great majority of other States Members of our Organization, Kampuchea fervently hopes that the United Nations will without delay cease lending its honorable name to imperialism in its military and neo-colonialist occupation of South Korea.
154.	As to the bilateral military assistance treaty or alliance between Washington and Seoul, Kampuchea believes that it is not worthy of respect because the two signatories to that treaty are not equal; the second does not represent an independent and sovereign State. Indeed, the regime of Mr. Chung Hee Park is not really an ally of the United States of America but merely a puppet of imperialism, That regime has no roots in the Korean people. Like the former regime of Lon Nol in Phnom-Penh and that of Nguyen Van Thieu in Saigon, the regime of Chung Hee Park could only survive with the support and military protection of the United States.
155.	Kampuchea believes that our Organization, if it is to remain faithful to the spirit of its Charter, is duty-bound to demand that all foreign troops evacuate South Korea totally and without delay so that the population of South Korea may recover its liberty, control of its own destiny and its right to maintain fraternal relations with North Korea, freely exploring with it ways and means of permitting the two parts of Korea to achieve, without confrontation, the indispensable national reunification, peaceful reunification, without any foreign involvement in the process thereof.
156.	The situation in the Far East remains explosive, because of the military and even nuclear threat which continues to hang over that important part of the world because of United States imperialism, the principal bases of which are in South Korea and some other countries of the region.
157.	In South Korea, intensive war preparations have been noted and United States units have been maneuvering and deploying so-called "tactical" nuclear weapons.
158.	In order the better to conceal its aggressive designs, imperialism is spreading throughout the world the rumor that the People's Democratic Republic of Korea is making intensive preparations for "a war of aggression and conquest" against South Korea.
159.	Having a profound knowledge of the People's Democratic Republic of Korea, which I visit several times a year and in which I have traveled widely, I can assert that that country is very far from harboring any aggressive designs against anybody or anything.
160.	Of course, its military organization is remarkable and powerful, but the essential character of that organization is obviously purely defensive.
161.	If the People's Democratic Republic of Korea were belligerent, it would be difficult to explain why its people and its Government are so feverishly building every day so many schools, nurseries, civilian houses, public gardens, cultural centers, irrigation dams and new cities, the planning of which is exemplary.
162.	Furthermore, is it a crime, is it belligerence, to wish fervently for the reunification of one's country?
163.	Marshal Kim II Sung, on behalf of the People's Democratic Republic of Korea of which he is Head of State, has proposed a plan known as the "Five-Point Orientation Plan", to prepare, reasonably and in the context of national harmony between "North" and "South", the ground for bringing about the independent and peaceful reunification of Korea.
164.	Kampuchea believes that our Organization should warmly support this five-point plan of President Kim II Sung and thus help the Korean people to do away with the anachronistic division of its unjustly dismembered country.
165.	As for the new plan put forward by the United States of America, which proposes a conference of the parties concerned in Korea to explore ways and means of preserving the armistice after the dissolution of the United Nations Command, Kampuchea believes that that plan contradicts the principle of respect for the sovereignty of the Korean people, which must be able fully to exercise its right to self-determination without any foreign interference. Kampuchea cannot, therefore, support such a plan. Indeed, it whole-heartedly supports the reasonable and just proposal of the People's Democratic Republic of Korea to replace the armistice agreement with a peace treaty capable of reducing tension.
166.	I should like, before concluding this speech, to say how much Kampuchea deplores the unjust and inadmissible blocking by the United States of America of the well-deserved admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to full membership in the United Nations.
167.	This General Assembly with only 7 abstentions warmly supported the application for admission of those two glorious Republics; and quite recently the Security Council supported that application with the unanimous vote of its members, except the United States of America.
168.	Kampuchea believes that the United States' veto against the admission of Viet Nam to the United Nations is a petty tactic unworthy of the tradition of equity and fair play of the great American people.
169.	As for linking the question of the admission of the "Government" of Seoul to membership in the United Nations with that of the admission of Viet Nam, this is not only absurd but also, what is more, a grave abuse of and a dangerous departure from the concept of the right of the use of the veto by permanent members of the Security Council, an abuse and a departure which our General Assembly must oppose.
170.	In that spirit, Kampuchea calls upon the General Assembly to continue to act vigorously to remove the only obstacle which so incongruously stands in the way of the admission of Viet Nam to membership in the United Nations.
171.	Having reached the conclusion of my speech I should like to convey to you, Mr. President, to the Secretary-General and to the delegates present the warm compliments and friendly greetings of the people of Kampuchea and its Government and to extend my sincere wishes for success in the performance of your noble tasks in the important work of this thirtieth session of our General Assembly.
172.	I should like also to reaffirm that Kampuchea will always remain faithful to the spirit and the letter of the United Nations Charter and will spare no effort to assist our Organization in the attainment of its objectives, in keeping with its ideals of justice, peace, liberty and progress.
173.	I should like also to stress that my country respects, and will always scrupulously respect, the national independence, sovereignty, territorial integrity and political and social system of neighboring countries and peoples, and of other countries and peoples in the world.
174.	Kampuchea does not intervene and will never intervene in the internal affairs of other countries. But Kampuchea does reserve its right to defend itself by force of arms if it is the victim of attack or aggression.
175.	Of course, we hope that such a situation will never arise, because our profound hope is to live in peace and friendship with all countries, near or far, and to co-operate with them in various fields particularly in the economic field on a footing of complete equality and on the basis of the principles of mutual respect and reciprocal advantage. In particular, Kampuchea attaches the greatest importance to the development of its friendship and multiform co-operation with neighboring countries, with non-aligned countries and with the countries which, since 19701971, have given their firm and noble support to its just cause and its struggle for national liberation.
176.	In conclusion, I would request Mr. Gaston Thorn to accept the warmest congratulations of Kampuchea on his election to the presidency of our General Assembly, and I would request all delegations of States Members of our Organization present here to be so kind as to convey my warmest wishes for happiness and prosperity to their respective peoples and also my cordial greetings to their illustrious heads of State and Government, and to accept themselves my best wishes for good health and success, with my sincere thanks for their kind attention.
177.	The PRESIDENT (interpretation from French): On behalf of the General Assembly I should like to thank His Royal Highness, the head of State of Kampuchea, for the important statement he has just made.




